[This was a petition claiming the election of the petitioner as representative from the nineteenth Suffolk representative district at the election in November, 1894. The committee was authorized to send for persons and papers. On February 19 the committee reported leave to withdraw, “for the reason that the committee has been notified by the counsel for the petitioner that he does not desire to urge the granting of the petition.” The report of the committee was accepted. — ‘House Journal, 1895.]